                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND

LINDA DIAMONTE
     Plaintiff,

v.                                                          C.A. No.: 1:19-cv-00060-WES-PAS

TOWN OF COVENTRY,
By and through its Treasurer,
JOHN ARNETT, DANIEL A. SERINA,
A police officer employed by the Town of
Coventry, KENNETH GEBO, a police
Officer employed by the Town of Coventry,
And JOHN DOES 1 through 10, inclusive,
As employees of the Town of Coventry.
       Defendants.

                         DEFENDANTS’ ANSWER TO COMPLAINT

        Now come Defendants, Town of Coventry, by and through its Treasurer, John Arnett,

Daniel A. Serina, a police officer employed by the Town of Coventry, Kenneth Gebo, a police

officer employed by the Town of Coventry and answers Plaintiff, Linda Diamonte’s complaint as

follows:

As to “Introductory Statement”

     1. Defendants deny the unnumbered introductory statement of the Plaintiff’s complaint.

As to “Parties”

     2. Defendants admit the allegations contained in Paragraph Nos. 1, 2, 3 and 4 of the

        Plaintiff’s complaint entitled “Parties”.

     3. Defendants deny the allegations contained in Paragraph No. 5 of the Plaintiff’s complaint

        entitled “Parties”.

As to “Jurisdiction and Venue”
   4. Defendants admit the allegations contained in Paragraph Nos. 6 and 7 of the Plaintiff’s

       complaint entitled “Jurisdiction and Venue”.

As to “Material Facts”

   5. Defendants are without sufficient information to admit or deny the allegations contained

       in Paragraph Nos. 8, 9, 10 and 11 of the Plaintiff’s complaint entitled “Material Facts”

       and leave Plaintiff to her proof of same.

   6. Defendants admit the allegations contained in Paragraph Nos. 12, 13, 14, 15, 20, 25, 28,

       29, 30, 31, 32, 33, 34, 35, 36, 37 and 38 of the Plaintiff’s complaint entitled “Material

       Facts”.

   7. Defendants deny the allegations contained in Paragraph Nos. 16, 17, 18, 19, 21, 22, 23,

       24, 26, 27, 40, 41, 42, 43, 44 and 45 of the Plaintiff’s complaint entitled “Material Facts”.

As to “Count One – 42 U.S.C. § 1983 (Unlawful Arrest)

   8. Defendants reassert and incorporate their responses to the allegations contained in

       Paragraph Nos. 1 through 46 as said allegations are incorporated in Paragraph No. 47.

   9. Defendants make no response to Paragraph No. 48 because 42 U.S.C. § 1983 speaks for

       itself.

   10. Defendants admit the allegations contained in Paragraph Nos. 49 and 50 of the Plaintiff’s

       complaint entitled “Count One”.

   11. Defendants deny the allegations contained in Paragraph Nos. 51, 52 and 53 of the

       Plaintiff’s complaint entitled “Count One”.

As to “Count Two – Article I, §6 of the Rhode Island Constitution”

   12. Defendants admit the allegation contained in Paragraph No. 54 of the Plaintiff’s

       complaint entitled “Count Two”.
   13. Defendants make no response to the allegations contained in Paragraph No. 55 because

       Article I, §6 speaks for itself.

   14. Defendants deny the allegations contained in Paragraph Nos. 56 and 57 of the Plaintiff’s

       complaint entitled “Count Two”.

As to “Count Three – Negligence”

   15. Defendants deny the allegations contained in Paragraph Nos. 58 and 59 of the Plaintiff’s

       complaint entitled “Count Three”.

As to “Count Four – False Arrest”

   16. Defendants deny the allegations contained in Paragraph Nos. 60 and 61 of the Plaintiff’s

       complaint entitled “Count Four”

As to “Count Five – Malicious Prosecution”

   17. Defendants deny the allegations contained in Paragraph Nos. 62 and 63 of the Plaintiff’s

       complaint entitled “Count Five”

                                  AFFIRMATIVE DEFENSES

       These Defendants affirmatively plead the following defenses:

                               FIRST AFFIRMATIVE DEFENSE

       These Defendants affirmatively plead absolute and qualified immunity to the within

complaint.

                             SECOND AFFIRMATIVE DEFENSE

       These Defendants plead all forms of statutory and common law immunity including the

public duty doctrine to the within complaint.

                              THIRD AFFIRMATIVE DEFENSE

       These Defendants plead the statutory cap on damages as a bar and restriction on the
amount of damages recoverable in this matter.


       Defendants demand a trial by jury.

                                              Defendants,
                                              By their Attorney,


                                              /s/ Marc DeSisto
                                              Marc DeSisto, Esq. (#2757)
                                              DeSisto Law LLC
                                              60 Ship Street
                                              Providence, RI 02903
                                              (401) 272-4442
                                              marc@desistolaw.com

                                CERTIFICATION OF SERVICE

       I hereby certify, that on this 4th day of March 2019, I electronically filed and served this

document through the electronic filing system upon the following parties:

       V. Edward Formisano, Esq. (#5512)
       edf@formisanoandcompany.com

       Michael D. Pushee, Esq. (#6948)
       MPushee@formisanoandcompany.com

       Nicole Policastro, Esq. (#9606)
       npolicastro@formisanoandcompany.com

       The document electronically filed and served is available for viewing and/or

downloading from the Rhode Island Judiciary’s Electronic Filing System.

                                              /s/ Marc DeSisto
